Citation Nr: 0945108	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1972 to August 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO has 
adjudicated (and certified on appeal) the limited matter of 
service connection for PTSD.  In compliance with the U.S. 
Court of Appeals for Veterans Claims decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), and because the record shows 
other psychiatric diagnoses (including depression, not 
otherwise specified), the issue has been recharacterized to 
encompass other psychiatric disability.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the Veteran in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(2009).  

The evidence of record shows that the Veteran has been given 
a diagnosis of PTSD.  However, such diagnosis is based on 
unverified stressors that the Veteran alleges occurred in 
service.  A medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrence described.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996) (an opinion by a mental health professional based on a 
postservice examination of the Veteran cannot be used to 
establish the occurrence of a stressor).  Without evidence 
that the Veteran engaged in combat or credible supporting 
evidence of an in-service stressor, even unequivocal medical 
evidence of a diagnosis of PTSD is insufficient to establish 
that the PTSD is service related, so as to substantiate a 
claim for service connection. 

The Veteran claims that his PTSD is due to stressor events 
that occurred during his service aboard the USS Hancock while 
it was stationed off the coast of Vietnam.  Specifically, he 
alleges he was a member of the fire brigade and put out more 
than 20 fires during his tour.  He also alleges seeing pilots 
and planes returning from Vietnam shot up, and witnessing a 
sailor lose his leg when a wheel of a plane detached on 
landing.  

At least one of the Veteran's alleged stressor events 
(witnessing a sailor lose his leg, e.g. ) is clearly 
verifiable (if it occurred, if not it places his credibility 
in question).  Other alleged stressor events (being a member 
of a fire brigade, and fighting multiple fires onboard the 
carrier) may be partially verifiable.  To date they have not 
been verified.  Notably, verification of a specific event 
requires an approximate date range within two months; to date 
the Veteran has provided only a five month (November 1972 to 
March 1973) date range.  He must be advised that a narrower 
date range (for event of a sailor losing his leg) is critical 
information that he must provide.  In that regard he is 
advised that governing regulation provides that when evidence 
requested in connection with a claim for VA benefits is not 
furnished within a year after the date of request the claim 
is to be considered abandoned.  38 C.F.R. § 3.158(a).

Furthermore, while there are copies of partial service 
personnel records associated with the Veteran's claims file, 
they do not contain the specific information that is needed 
to address his claim.  First and foremost, there is no 
official certification of the dates he served aboard the 
U.S.S. Hancock (a VA psychologist notes dates provided by the 
appellant; however, there is no official confirmation).  
Second, the Veteran alleges he served with a fire brigade; 
this appears inconsistent with his military specialty listed 
on his DD Form-214 (barber) (and with other information in 
the record indicating he was a storekeeper).  Clarification 
of his duty assignments is necessary (requiring his complete 
service personnel file).  Furthermore, it must be determined 
under what circumstances a sailor would be assigned duties 
outside his specialty (and whether such circumstances were 
present when the Veteran was aboard the U.S.S. Hancock).  

As the record suggests the Veteran has been receiving VA 
psychiatric treatment (note letter from VA psychologist), and 
because records of such treatment are constructively of 
record, complete updated records of any VA treatment or 
evaluation the Veteran has received for psychiatric 
disability must be secured.  

Finally, in light of Clemons, supra, the matter of service 
connection for psychiatric disability other than PTSD 
requires initial adjudication by the RO. 

Accordingly, the case is REMANDED for the following:

1.  The RO should secure the Veteran's 
complete service personnel file (or 
complete copies of the file) and associate 
it with the claims folder.  The RO should 
review the personnel file to determine 
whether the Veteran's assigned duties at 
any time while he was aboard the U.S.S. 
Hancock included the fire brigade.  If not 
the RO should seek information (including 
by contacting the Department of the Navy, 
if necessary) as to the circumstances 
under which a person with the Veteran's 
assigned duties (while aboard the U.S.S. 
Hancock) as shown in his personnel file 
would have been assigned to fire brigade 
duties.  The RO should further seek 
information whether any such circumstance 
occurred on the U.S.S. Hancock while the 
Veteran was aboard.  The RO should also 
secure copies of updated complete clinical 
records of any psychiatric evaluation or 
treatment the Veteran has received from 
VA.

2.  The RO should ask the Veteran to 
provide more details regarding his alleged 
stressor of witnessing a sailor lose his 
leg in an aircraft accident, specifically 
the name of the injured crewman and a two-
month date range for the event.  He must 
be advised that this information (and 
particularly the date range) is critical 
to his claim.  If the Veteran provides the 
information sought in paragraph #2, above, 
the RO should seek verification of such 
stressor event.  

3.  If any alleged stressor event is 
corroborated or if the record suggests 
that any other diagnosed psychiatric 
disability might be related to the 
Veteran's service, the RO should arrange 
for the Veteran to be examined by a 
psychiatrist to determine whether he has 
PTSD based on such stressor event or has 
any other psychiatric disability that is 
etiologically related to his active 
service.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination, and the examiner 
must be advised by the RO of the specific 
stressor event that is corroborated.  The 
examination and report thereof must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders IV.  
Following examination of the Veteran, and 
review of his claims file, the examiner 
must state the diagnosis for the Veteran's 
psychiatric disability, and opine (a) 
Whether the Veteran at least as likely as 
not (a 50% or better probability) has PTSD 
related to the corroborated stressor event 
in service.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for such 
diagnosis.  (b) Whether any other 
psychiatric disability diagnosed is 
etiologically related to the Veteran's 
service (and specifically to an event, 
injury, or disease therein).  The examiner 
must explain the rationale for all 
opinions provided.  

4. The RO should then re-adjudicate the 
claim (encompassing all psychiatric 
disabilities diagnosed).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
